            Case 2:21-cv-00114-BMS Document 17 Filed 03/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL UNION OF                        :
OPERATING ENGINEERS                           :       CIVIL ACTION
LOCAL 542,                                    :
           Plaintiff,                         :
                                              :
       v.                                     :
                                              :
MALLINCKRODT ARD, INC., et al.,               :       No. 21-114
         Defendants.                          :


                                             ORDER

       AND NOW, this 10th day of March 2021, upon consideration Mallinckrodt’s Motion to

Transfer Venue, and Plaintiff’s response, Plaintiff’s Motion to Remand to State Court, and

Mallinckrodt’s response, and for the reasons set forth in this Court’s Memorandum dated March

10, 2021, it is ORDERED that:

       1. Mallinckrodt’s motion (Document No. 5) is GRANTED.

       2. Plaintiff’s motion (Document No. 7) is DENIED without prejudice.

       3. This case is TRANSFERRED to the District of Delaware with the expectation this it

             will be transferred to the Bankruptcy Court for the District of Delaware to decide the

             remand issue.

                                              BY THE COURT:

                                              /s/ Berle M. Schiller
                                              Berle M. Schiller, J.
